DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/20/2021 has been entered.

Claim status
Claims 1-4, 7-19, and new claims 20-33 are pending. Claims 4-16 are canceled. Claims 1-4, and 17-33 are currently under examination. 

Action Summary
Claims 1-3 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Mumford et al, Psychopharmacology (1994) 115: 1-8 in view of Harvard Women's Health Watch, Up with HDL, the “good” cholesterol, June 2008 are maintained, but revisited and modified in light of the claim amendment. 
s 1-4 and 17-19 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 are maintained, but revisited and modified in light of the claim amendment.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Mumford et al, Psychopharmacology (1994) 115: 1-8 in view of Harvard Women's Health Watch, Up with HDL, the “good” cholesterol, June 2008.
This rejection encompasses the embodiment “amount of polyphenols of 0% on the weight of theobromine ingested”, which is interpreted to be the absence of polyphenols. 
Mumford et al. teaches administration of 1000 mg-2000 mg per day of theobromine in human (healthy) subject and also 560 mg per day of theobromine in healthy human subject theobromine in human subject (see page 2, second col; second para). The only limitations required by the claims are the step of administering an effective dose ranging from 300 mg to 2000 mg per day, which is taught by the prior art and the patient population. 

 However, according to Harvard Women's Health Watch, HDL is the “good” cholesterol and it removes LDL from the artery walls and ferries it back to the liver for processing or removal. HDL also acts as an antioxidant, an anti-inflammatory, and an antithrombotic (reducing clot formation in the coronary arteries), see page 1, fourth para. In other words, increasing HDL cholesterol which is a lipid the prior art healthy patient would be a patient that will benefit from increasing HDL cholesterol and improving blood lipids and/or blood lipid profile because a healthy patient is in need of treatment of increasing HDL cholesterol and treatment for improving blood lipids. Moreover, the last “wherein clause” and the preamble of claims 1-3 appears to be the result of the method step. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the method of Mumford et al to increase HDL at least 5% required by claim 1, or increase ratio of HDL/LDL at least 5% required by claim 2, or increase ratio of HDL/non-HDL at least 5% required by claim 3. The healthy human disclosed by Mumford et al would be motivated to take theobromine taught by Mumford et al because Harvard Women's Health Watch teaches that HDL is the “good” cholesterol and it removes LDL from the artery walls and ferries it back to the liver for processing or removal. There would be reasonable expectation of success to increase HDL at least 5% required by claim 1, or increase ratio of HDL/LDL at least 5% required by claim 2, or increase ratio of HDL/non-HDL at least 5% required Mumford et al falls within the 300-1000 mg theobromine required by claims 1-3.
	 

Claims 1-3, 17-19, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000. 
McKee et al. teaches a method of a method for suppressing appetite, suppressing substance cravings, improving mood and energy in a human comprising administering to the human an effective amount of a formulation containing 250 mg to 2000 mg per day of theobromine (see claims 3, 10 and 13) in the form of emulsion, capsules, and tablets, see claim 9. McKee et al. teaches the method further comprising co-administering polyphenols (see claim 16). McKee exemplifies human ingesting (oral) 2g = 2000 mg daily of theobromine; 750 mg theobromine per day for suppressing appetite, suppressing substance cravings, improving mood and energy (see pages 15 & 16).  Moreover, McKee et al. teaches the method is effective to promote weight control, suppressing carvings for smoking and addictive substance and for improving mood and increasing mental clarity, see page 1, first para. McKee et al. further teaches that excess weight can result in a higher incidence of illness, such as diabetes, coronary disease, and a higher risk of cancer, see page 1, second para. So, there is a need for an oral composition/product controlling weight, suppressing appetite as well as cravings for certain foods, improving mood and energy with limited side effects in individuals, see page 3, third promote weight loss by suppressing appetite and reducing fat while minimizing side effects and in particular stress effects often associated with dieting, see page 10, second para. Theobromine is exemplified to be administered for more than 10 days in the amount from 750 mg to 2000 mg, see page 15. While the examples of page 15 use tablets, McKee et al. also teaches theobromine in the amount of 250 mg to 2000 mg per day of theobromine can be administered in the form of emulsion, see claims 3, 9, 10 and 13. As such, one would reasonably expect 250 mg and 2,000 mg theobromine administered for more than 10 days to be an effective emulsion formulation. 
McKee et al. does not teach the human is in need of increasing HDL-cholesterol, improving blood lipids and/or blood lipids profile, and in need of treatment of increasing HDL-cholesterol and having an HDL-cholesterol level 1.55 mmol/L.
However, Cholesterol Information teaches keeping total blood cholesterol well below 5 mmol/L reduces the risk of heart disease, see page 1, first para. Moreover, Cholesterol Information teaches your LDL-cholesterol level greatly affects your risk of heart attack. In fact, LDL-cholesterol is a better predictor of heart attack risk than total blood cholesterol. When your LDL-cholesterol is over 4.5 mmol/L you are at high risk; when it’s between 3.5 and 4.5 mmol/L, you are at borderline-high risk. Ideally your LDL-cholesterol should be below 3.5 mmol/L, see page 1, third para. Additionally, Cholesterol Information teaches in the average man, HDL-cholesterol levels are usually in the range of 1.1-1.4 mmol/L; in women from 1.3-1.6 mmol/L.
Weight loss, quitting smoking and most importantly, increasing aerobic exercise, are the best ways to raise the level of HDL-cholesterol. Having high triglycerides also reduces HDL-cholesterol and thus, increased the risk of heart attack, see page 1, fourth para. Lastly, Cholesterol Information teaches Triglyceride levels above 2.0 mmol/L are considered elevated. Excess body fat, poorly controlled diabetes and excessive alcohol intake are common causes of elevated blood triglycerides. The clustering or risk factors including high triglycerides, low HDL, obesity, hypertension and impaired fasting blood sugar are called the Metabolic Syndrome. Weight loss, reduction in alcohol intake, increased activity and better control of diabetes often normalize triglyceride levels, see page 1, fifth para. 
Eteng et al. teaches theobromine caused significantly decreases in total serum cholesterol, LDL-cholesterol and triglycerides, but significantly elevated HDL-cholesterol in healthy patient, see Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of McKee et al. to include human with excess weight having HDL-cholesterol level of 1.55 mmol/L or less (i.e. human in need of increasing HDL-cholesterol) and having elevated or high triglycerides (i.e. human in need of improving blood lipids and/or blood lipids profile) to give Applicant’s claimed method. One would have been motivated by the fact the method of McKee et al. is effective for promoting weight loss by suppressing appetite in human with excess weight and because Cholesterol Information teaches the average man, HDL-cholesterol levels are usually in the range of 1.1-1.4 mmol/L; in weight loss, quitting smoking and most importantly, increasing aerobic exercise, are the best ways to raise the level of HDL-cholesterol. Having high triglycerides also reduces HDL-cholesterol and thus, increased the risk of heart attack, see page 1, fourth para and lastly because theobromine is known to reduce or decrease total serum cholesterol, LDL-cholesterol, and triglycerides significantly and significantly elevate HDL-cholesterol, see Abstract of Eteng et al. As such, one would reasonably expect the method of McKee et al. to successfully increase HDL-cholesterol and ratio of HDL-cholesterol/non-HDL cholesterol in a human having HDL-cholesterol level 1.55 mmol/L (i.e. human in need of increasing HDL-cholesterol) and having elevated or high triglycerides (i.e. human in need of improving blood lipids and/or blood lipids profile).


Claims 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 as applied to claims 1-3, 17-19, and 33 in further view of EFSA, The EFSA Journal (2008) 725, 1-66, Draijer et al. (US2009/0012156 A1), and J.H. et al., Can. J. Physiol. Pharmacol. 75: 217–227 (1997).

The teachings of MCkee et al., Cholesterol Information, and Eteng et al. have been discussed supra. 
MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach an edible emulsion comprising, by weight, 20 to 85% of oil, 15 to 80% water and 0.5 to 10% theobromine, wherein said emulsion further comprises, by weight, 2-20% of plant sterols, and wherein the weight ratio of theobromine:plant sterols is from 0.3:1 to 1:1 or from 1:1 to 1:10. Moreover, MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach the composition comprises from 0.4 to 1.5% by weight on the total composition of theobromine. 
EFSA teaches theobromine (3,7-dihydro-3,7-dimethyl-H-purine-2,6-dione) is a colorless and odorless 3,7-dimethylxanthine with a slightly bitter taste naturally present in the cacao tree (Theobroma cacao L.) and its seeds, and consequently in cocoa products and by-products., see page 1-66. 
Draijer et al. teaches a fat-based spread comprising from 10-85 wt.% of fat and 15-90 wt.% of water, wherein the spread comprises 0.05 to 1.0 wt.% of isorhamnetin, see claim 1. Moreover, Draijer et al. teaches polyphenolic compounds when used in food products in specific amounts these food products of the invention generally have an acceptable taste and colour and can advantageously be used in a diet to promote a lowering of blood pressure, see para [0010]. The spread comprises 20-80 wt. % vegetable oil, see para [0036]. 10-85% water of 
J.H. et al. teaches the use of an emulsion in the form of butter comprising 0.74 g/day (~740 mg) soybean phytosterols (aka plant sterols) in healthy individual increases HDL cholesterol by 5%, see Table 1. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the isorhamnetin which is considered to have an undesirable taste as a polyphenol compound with the bitter taste theobromine taught by EFSA and to further include the plant sterols in the amount of 740 mg in the form of an edible emulsion taught by J.H. et al. because each is taught by the prior art to be useful for the same purpose (i.e., increasing HDL cholesterol). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. Additionally, a person of ordinary skill in the art would have made the substation based on the fact that both isorhamnetin as a polyphenol and theobromine have undesirable taste which can be remedied by applying the formulation taught by Draijer et al. The 750 mg of theobromine taught by MCkee et al. and the 740 mg of plant sterols taught by J.H. et al. meets the limitation of 0.99: 1 ratio of theobromine to plant sterols, meeting the claimed ratio. The substitution of 0.05 to 1.0 wt.% of isorhamnetin with theobromine would give 0.05 to 1.0 wt.% theobromine, which encompasses the 0.4 to 1.5 % by weight of theobromine recited in the instant claimed 26. 

s 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over MCkee et al. (WO2004/082609 A2) in view of Cholesterol Information, Continuing Medical Implementation® Inc. November 2007 and Eteng et al., National Research, Vol. 20, No. 10, pp. 1513-1517, 2000 as applied to claims 1-3, 17-19, and 33 in further view of Hoskins et al., Future Lipidol. (2006) 1(5), 579–591 as evidenced by Ocamor® product specification, accessed on 02/23/2021.
This rejection encompasses the embodiment “0% epicatechin based on the weight of theobromine ingested”, which is interpreted to be the absence of epicatechin.  

The teachings of MCkee et al., Cholesterol Information, and Eteng et al. have been discussed supra. 
MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach EPA and DHA in the weight ratio claimed. Moreover, MCkee et al., Cholesterol Information, and Eteng et al. collectively do not teach a statin claimed in claim 32 in a ratio of theobromine and stain of 200: 5:1 or 100: 1 to 10: 1. 
Hoskins et al. teaches the use of 10 mg/day of atorvastatin in combination with Omacor (84% EPA + DHA) 2 g/day resulted in a significant increase in HDL, see page 584, left col, second para bridging right col, second para. The Omacor taught by Hoskins et al. contains 465 mg EPA and 375 mg DHA, as evidenced by Omacor® product specification. 465 mg EPA and 375 mg DHA results in a ratio of 1: 0.8 of EPA: DHA, meeting the claimed ratio recited in claim 30. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the theobromine taught by the collective teachings  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together. The 250 mg theobromine taught by MCKee et al. and the 10 mg of atorvastatin taught Hoskins et al. would give rise to a 25:1 ratio of theobromine to statin (atorvastatin). 
Applicant’s argument and Response to Argument
Applicant argues that combination of McKee, CI NPL and Etang fails to lead one of ordinary skill in the art to the method of claim 1, wherein the administering step comprises administering an edible emulsion comprising, by weight, 20 to 85% of oil, 15 to 80% water and 0.5 to 10% theobromine (claim 20) or wherein said emulsion further comprises, by weight, 2-20% of plant sterols (claim 21). Nor does this combination render obvious methods wherein the number of polyphenols in said emulsion is between 0% and 50% on the weight of theobromine in the emulsion (claim 22). In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that combination of McKee, CI NPL and Etang fails to lead one of ordinary skill in the art to the method of claim 1 with respect to the amount of polyphenols between 0% and 50% based on the weight of the theobromine. However, the 0% is construed to be absent. Therefore, the absence of polyphenols meets said limitation. Moreover, while the . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628